Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This is a final rejection in response to the claim amendment(s) and applicant’s remarks submitted on 11/12/20, the response to a FAOM submitted on 8/25/20.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2016/0263820 A1 (Kruckenberg) in view of the human translation of FR 3,048,025 (Balk).

Regarding claim 15, Kruckenberg teaches a manufacturing process, comprising:
forming a thrust reverser cascade for an aircraft propulsion system (Fig. 1), the forming of the thrust reverser cascade comprising
molding a plurality of panels respectively into a plurality of corrugated bodies; arranging the plurality of corrugated bodies side-by-side in an array; and respectively bonding the arranged plurality of corrugated bodies together (Figs. 2-8; paragraphs 0041-0054);
wherein the respective bonding of the arranged plurality of corrugated bodies comprises bonding a first corner of a first of the plurality of corrugated bodies to a second corner of 


    PNG
    media_image1.png
    884
    922
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    909
    945
    media_image2.png
    Greyscale


Kruckenberg does not expressly disclose specifically stamping the claimed plurality of panels respectively into the plurality of corrugated bodies.  However, it is well known in the conventional art of forming thrust reverser cascades, the field of endeavor to which Kruckenburg directly pertains, that the plurality of panels used for making a conventional thrust-reverser cascade can be specifically stamped in order to be properly corrugated (Balk: Figs. 1-2 and 8-13; pgs. 4-5, 7-11; Claims 1, 6, 8-10).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified and / or substituted the disclosed molding method(s) of Kruckenberg such that the resulting method(s) comprises specifically stamping the plurality of panels of Kruckenberg, with a reasonable expectation of successfully corrugating said panels (KSR Rationale III: MPEP 2141).

In response to applicant’s remarks that applicant submits the alleged combination of Kruckenberg and Balk does not teach or suggest such a manufacturing process for at least similar reasons as set forth above with respect to claim 1, and for at least those reasons, Applicant respectfully submits this rejection of claim 15 and, thus, the rejections of its dependent claims should be withdrawn,
	The remarks with respect to claim 1 primarily address the teachings of secondary reference Balk (see pg. 7 of Remarks).  The applicant states that Balk teaches welding adjacent, parallel extended sections of the alleged corrugated bodies together, and not peaks; thus, Balk does not teach stamping a first panel of material into a first corrugated body, specifically wherein the first corrugated body comprises a first corrugated body a first corrugated body second section that meets and is connected to the first corrugated body first section at a first corner (emphasis added), or stamping a second panel of material into a second corrugated body, wherein the second corrugated body comprises a second corrugated body first section and a second corrugated body second section that meets and is connected to the second corrugated body first section at a second corner (emphasis added).
	However, Claim 15 does not contain these newly-added limitation(s).  Instead, another set of newly-added limitation(s) to Claim 15 state: “wherein the respective bonding of the arranged plurality of corrugated bodies comprises bonding a first corner of a first of the plurality of corrugated bodies to a second corner of a second of the plurality of corrugated bodies”.  Figs. 2-3 and paragraphs 0041-0054 of primary reference Krukenberg appear to teach said limitation(s) (see below):

    PNG
    media_image1.png
    884
    922
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    909
    945
    media_image2.png
    Greyscale

Thus, Claim 15 remains rejected under Kruckenberg in view of Balk (see above section: Rejections under 35 U.S.C. 103).  Dependent claims fall herewith.

Regarding claim 16, Kruckenberg teaches wherein the thrust reverser cascade includes a first rail, a second rail and a plurality of vanes connected to and extending between the first rail and the second rail; and 
each of the bonded and arranged plurality of corrugated bodies forms a respective portion of the first rail, a respective portion of the second rail and a respective one of the plurality of vanes (see Illustration above and paragraphs 0041-0043).

Regarding claim 17, Kruckenberg teaches wherein 
the forming of the thrust reverser cascade further comprises bonding a flat panel (50, 51 and / or 52) of material to each of the plurality of corrugated bodies; and 


Regarding claim 18, Kruckenberg teaches wherein a first of the plurality of panels is configured with a continuous length of fiber that extends at least substantially along an entire length of the first of the plurality of panels (paragraph 0045).

Regarding claim 19, Kruckenberg teaches wherein each of the plurality of panels is a fiber-reinforced thermoplastic panel of material (paragraphs 0044-0045).

Allowable Subject Matter

Claims 1-3, 5-14 are allowed.

Response to Arguments

Examiner thanks Applicant for their response(s).

Remarks Regarding US Patent Application Publication 2016/0263820 A1 (Kruckenberg) and the human translation of FR 3,048,025 (Balk)

Claims 1 and 13 


Claim 15
In response to applicant’s remarks that applicant submits the alleged combination of Kruckenberg and Balk does not teach or suggest such a manufacturing process for at least similar reasons as set forth above with respect to claim 1, and for at least those reasons, Applicant respectfully submits this rejection of claim 15 and, thus, the rejections of its dependent claims should be withdrawn,
	The remarks with respect to claim 1 primarily address the teachings of secondary reference Balk (see pg. 7 of Remarks).  The applicant states that Balk teaches welding adjacent, parallel extended sections of the alleged corrugated bodies together, and not peaks; thus, Balk does not teach stamping a first panel of material into a first corrugated body, specifically wherein the first corrugated body comprises a first corrugated body first section and a first corrugated body second section that meets and is connected to the first corrugated body first section at a first corner (emphasis added), or stamping a second panel of material into a second corrugated body, wherein the second corrugated body comprises a second corrugated body first section and a second corrugated body second section that meets and is connected to the second corrugated body first section at a second corner (emphasis added).
	However, Claim 15 does not contain these newly-added limitation(s).  Instead, another set of newly-added limitation(s) to Claim 15 state: “wherein the respective bonding of the arranged plurality of corrugated bodies comprises bonding a first corner 

    PNG
    media_image1.png
    884
    922
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    909
    945
    media_image2.png
    Greyscale



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI H WU whose telephone number is (571) 270-7666.  The examiner can normally be reached on Mon.-Fri. (8am - 12 pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICKI H WU/Examiner, Art Unit 1745                                                                                                                                                                                                        /PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745